RETIREMENT AGREEMENT

 

This Retirement Agreement (this “Agreement”) is entered into as of the 9th day
of February, 2007 by and between Sento Corporation (“Sento”) and Anthony J.
Sansone (“Executive”).

 

WHEREAS Executive and Sento have mutually agreed to Executive’s termination from
his positions as Senior Vice President and Chief Financial Officer of Sento; and

 

WHEREAS Executive has agreed to provide transition assistance prior to his
termination, and for a limited period thereafter, to enable Sento to accomplish
an orderly transition of Executive’s responsibilities to a successor officer
designated by Sento as responsible for assuming Executive’s functional
responsibilities (the “Successor Officer”); and

 

WHEREAS Executive and Sento have mutually agreed to provide for amicable
resolution of any potential disputes that Executive may have with respect to any
aspect of his employment with Sento, the transition of Executive’s
responsibilities to a Successor Officer, or Executive’s separation from and
termination of employment with Sento;

 

THEREFORE, Executive and Sento hereby agree to the following terms and
conditions with respect to the transition period and Executive’s termination:

 

1.            Separation Date; Termination of Employment Agreement. Executive
and Sento agree that Executive’s resignation and separation from employment with
Sento shall be effective as of February 10, 2007 (the “Separation Date”).
Effective as of the Separation Date, the Employment Agreement dated as of June
10, 2005, and effective as of July 12, 2004, by and between Sento and Executive
(the “Employment Agreement’), shall be terminated, no right, remedy, cause of
action, or claim for relief shall be based thereon or arise thereunder, and the
provisions thereof shall no longer apply and in lieu thereof the provisions of
this Agreement shall apply.

 

2.            Transitional Responsibilities. Prior to the Separation Date,
Executive agrees to make all reasonable efforts and devote his full-time
business activities to effecting an orderly transition of the functional
responsibilities of his position as Senior Vice President and CFO to the
Successor Officer, if any.

 

3.            Resignation. Executive and Sento agree that effective as of the
Separation Date Executive’s position as Senior Vice President and CFO of Sento
shall terminate, which shall automatically effect a termination of Executive’s
position as an officer, director, manager, trustee, administrator and any other
position with Sento and any subsidiary, affiliate or benefit plan of Sento (each
a “Sento Entity”). Each Sento Entity will cause reasonable steps to be taken by
the Sento Entity to accomplish such resignation.

 

4.            Compensation. Executive shall continue to receive his regular base
salary, and all other regular Sento benefits, under the same terms such regular
base salary and benefits are provided to him as of the date of this Agreement,
up to and including the Separation Date. Executive and Sento acknowledge and
agree that Executive is entitled to no severance or separation compensation in
connection with Executive’s termination of employment with Sento on the
Separation Date except as set forth in this Paragraph 4 of this Agreement. In
consideration for the agreements and covenants made by Executive under this
Agreement and the performance thereof by Executive, and provided Executive
executes, on or within thirty (30) days after the Separation Date, an Agreement
of Release and Waiver in substantially the form attached hereto as Exhibit A
(and does not revoke it pursuant to his rights under the Older Workers Benefit
Protection Act), Sento agrees to provide Executive with the following additional
compensation:

 

--------------------------------------------------------------------------------



 

(a)          The options to purchase 40,000 shares of Sento common stock held by
Executive and vested as of the Separation Date shall be amended to provide that
such options may be exercised by Executive at any time prior to January 31,
2008. All options held by executive and not vested as of the Separation Date
shall terminate and no further options shall vest or become exercisable.

 

(b)         Pursuant to Section 3 of the Employment Agreement, Sento shall pay
the monthly COBRA premiums otherwise payable by Mr. Sansone with respect to
continuation coverage for Mr. Sansone, his spouse and dependents of all group
medical and health insurance plans made available to the executive employees of
the Company (the “Plans”) (including but not limited to such Plans in which
Mr. Sansone was entitled to participate immediately prior to the Separation
Date) for a period from the Separation Date and continuing until February 28,
2007. The provisions of Section 3 of the Employment Agreement in the event such
coverage is not provided remain in effect.

 

(c)          All rights to the cell phone and cell phone number (801) 244-1708
currently associated with the cell phone provided by Sento to Executive shall be
transferred to Executive, provided however that i) all electronic data stored on
this Company-owned cell phone shall have been transferred intact (meaning in the
static stored form as of the Execution Date) to a secure Company storage device
owned and controlled solely by the Company prior to Separation Date, ii) all
historic cell phone call records archived by the Company’s cell phone service
provider(s) through the Separation Date shall be accessible to Company without
notice or limitation, and iii) Executive shall make arrangements to convert the
number into a personal account in his name no later than February 9, 2007. If
Executive fails to make such arrangements by February 9, 2007, Sento is
authorized to terminate or reassign the cell phone number.

 

(d)         Executive will be reimbursed for all normal business expenses
through the Separation Date, and to the extent Executive incurs reasonable and
normal business expenses pursuant to Section 2 above, in accordance with normal
Company policy.

 

 

5.

Confidential Information.

 

(a)           Disclosure and Use. Executive shall not disclose or use at any
time following the execution of this Agreement any trade secrets or other
confidential information, whether patentable or not, of Sento, including but not
limited to any technical or non-technical data, any formula, pattern,
compilation, program, device, method, technique, drawing, process, financial
data, or any list of actual or potential customers or suppliers, of which
Executive is or was informed or aware during the term of the Employment
Agreement, whether or not developed by Executive, except (i) to the extent such
information becomes generally available to the public through no wrongful act of
Executive, (ii) information which has been disclosed as a result of a subpoena
or other legal process, provided that Executive has provided the Company with
prompt written notice of the receipt thereof, or (iii) unless Executive shall
first secure Sento’s prior written authorization. This covenant shall survive
the termination of Executive employment under the Employment Agreement as well
as the termination of this Agreement, and shall remain in effect and be
enforceable against Executive for so long as any such Sento secret or
confidential information retains economic value, whether actual or potential,
from not being generally known to other persons who can obtain economic value
from its disclosure or use. At no cost to Executive, Executive agrees to execute
such further agreements and/or confirmations of Executive’s obligations to Sento
concerning non-disclosure of Sento trade secrets and confidential information as
Sento may reasonably require from time to time.

 

2

 

--------------------------------------------------------------------------------



(b)           Return of Materials. On or prior to the Separation Date, Executive
shall promptly deliver to Sento all materials of a secret or confidential nature
relating to Sento’s business which are in the possession or under the control of
Executive.

 

6.            Inventions and Discoveries. Executive hereby assigns to Sento or
its designee all of Executive’s rights, title and interest in and to all
inventions, discoveries, processes, designs, works of authorship and other
intellectual property and all improvements on existing inventions, discoveries,
processes, designs, works and other intellectual property made or discovered by
Executive during the term of the Employment Agreement. Executive represents and
warrants that Executive has disclosed all such inventions, discoveries,
processes, designs, works, intellectual property or improvements to Sento and
covenants that he will execute and deliver to Sento or its designee such
reasonable documents as Sento may request to confirm the assignment of
Executive’s rights therein, and if requested by Sento, will assist Sento or its
designee in applying for and prosecuting any patents and any trademark or
copyright registration which may be available in respect thereof. Any invention,
discovery or other work for which none of Sento’s equipment, supplies,
facilities, or confidential information was used and which was developed
entirely on Executive’s own time, is exempted from this Paragraph 6 so long as
it (i) does not relate in any way to Sento’s business, or actual or demonstrably
anticipated research and development; and (ii) does not result in any way from
Executive’s work for Sento.

 

7.            General Release of Claims. In consideration for the compensation
to be paid to him as described in Paragraph 4 of this Agreement, Executive, on
behalf of himself, his heirs, executors, administrators, successors and assigns,
hereby irrevocably and unconditionally releases and forever discharges Sento
Corporation, its subsidiaries, affiliates, parents, predecessors and successors,
and its officers, directors, shareholders, agents and employees, and all
persons, corporations, or other entities who might be claimed to be jointly or
severally liable with it (the “Sento Parties”), from any and all charges,
complaints, claims, and liabilities of any kind or nature whatsoever, known or
unknown, suspected or unsuspected (hereinafter referred to as “claim” or
“claims”) which Executive, or anyone claiming by or through him has, or claims
to have, or may claim to have regarding events that have occurred as of the date
Executive signs this Agreement (hereinafter referred to as the “Release”). This
Release extends, without limitation, to any and all claims related in any manner
to Executive’s employment with Sento, the hiring by Sento of a Successor Officer
and transition of Executive’s functional responsibilities to such Successor
Officer, the agreement herein with respect to Executive’s resignation as set
forth in Paragraph 3 of this Agreement, and including without limitation all
claims under the Age Discrimination in Employment Act of 1967 (“ADEA”), the
Older Workers Benefit Protection Act (“OWBPA”), Utah laws on payment of wages to
employees and all other labor, employment and discrimination laws contained in
Utah Code Title 34, Utah Code Title 34A or the Utah Labor Code, any other
federal, state or local statues, ordinances or other law with respect to labor,
employment, discrimination, wages, compensation or benefits, and any other
federal or state common law or equity claims; provided, however, that this
release does not extend to any claim Executive may have for disability benefits
pursuant to the terms of an employee welfare benefit plan sponsored or
maintained by Sento or to any claim for defense or indemnity under any provision
of Sento’s, or any Sento Entity’s, articles of incorporation, bylaws, other
governing instruments, board of director resolutions, policies or practices, or
under any insurance policy, covering actions of directors, officers, employees,
trustees, and administrators (or comparable positions) of Sento or any other
Sento Entity. It is expressly understood and agreed by the parties that, except
as set forth in this Paragraph, this Release extends to all claims of every
nature and kind whatsoever, known or unknown, suspected or unsuspected, and that
all rights are expressly waived under any statute or law of any jurisdiction
providing, in substance that a general release does not extend to claims which
the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor. This Paragraph 7 is not a release of claims of
Executive or his covered family members under any health or life insurance, or
similar, policies or claims for breach of this Agreement.

 

3

 

--------------------------------------------------------------------------------



 

8.            General Release by Sento. Sento, on behalf of itself, its
subsidiaries, affiliates, parents, predecessors and successors, and any Sento
Entity, and its and their respective officers, directors, shareholders, agents
and employees, hereby irrevocably and unconditionally releases and forever
discharges Executive, his heirs, executors, administrators, successors and
assigns, from any and all charges, complaints, claims, and liabilities of any
kind or nature whatsoever, known or unknown, suspected or unsuspected, that
Sento or any Sento Entity, or anyone claiming by or through it, has, or claims
to have, or may claim to have regarding events related to your employment and/or
arising out of your acts in the course of your employment or other position with
Sento or any other Sento Entity that have occurred as of the date Sento signs
this Agreement. Notwithstanding the foregoing, if a person (including any
entity) who or which is a non-signatory to this Agreement asserts that the
claims or defenses of Executive against them have been released pursuant to
Paragraph 7 and/or Exhibit A, but that such person has not released their claims
under this Paragraph 8, the release by Executive in Paragraph 7 and/or Exhibit A
of said non-signatory person shall not be effective.

 

9.            OWBPA Acknowledgement. Executive acknowledges that he has been
advised to consult with an attorney, or other counsel, prior to executing this
Agreement concerning the terms of this Agreement, including the Release
contained in Paragraph 7 herein, and that he has had an opportunity to do so.
Executive acknowledges that he has been given a period of twenty-one (21) days
within which to consider this Agreement, including the Release contained in
Paragraph 7 herein. Executive acknowledges that he has carefully read and
reviewed this Agreement and understands and is satisfied with the terms of this
Agreement, including the Release contained in Paragraph 7 herein, and has signed
this Agreement voluntarily. Executive understands that the Release contained in
Paragraph 7 of this Agreement may not affect the rights of the Equal Employment
Opportunity Commission (EEOC) to enforce the ADEA or be used to interfere with
the protected right of an employee to file a charge or participate in an
investigation or proceeding conducted by the EEOC under the ADEA. However,
Executive acknowledges and agrees that the Release contained in Paragraph 7 of
this Agreement precludes any individual legal action by Executive or on
Executive’s behalf against the Sento Parties, and that the amounts paid to
Executive by Sento under the terms of this Agreement constitute a full accord
and satisfaction of any individual claims Executive may have against the Sento
Parties. Executive understands that he has seven (7) days, following the date
that he signs this Agreement, to revoke this Agreement by notifying Sento’s
Chairman of the Board in writing of his decision to revoke it, and that this
Agreement will not become effective until the end of such revocation period and
only if Executive does not revoke it during such revocation period.

 

10.          Effective Date. This Agreement shall become effective on the later
of the date it is signed by Executive and a duly authorized officer of Sento or
the eighth (8th) day following the date it is signed by Executive, and only if
Executive does not revoke it during the revocation period described in Paragraph
9 above.

 

11.          Dispute Resolution. Should either party to this Agreement have any
dispute as to any aspect of this Agreement, or arising out of, or related to or
connected with the Executive’s employment, compensation or benefits, or the
termination thereof, or should Executive allege that Sento has violated any of
his rights under state or federal employment or civil rights laws or any other
local, state or federal laws, statutes or constitutional provisions, including,
but not limited to, the Age Discrimination in Employment Act of 1967, the Civil
Rights Act of 1964, the Americans With Disabilities Act of 1990, the Federal
Family and Medical Leave Act, Utah Anti Discrimination Act, Utah labor and
employment laws contained in Utah Code Title 34, Utah Code Title 34A, and the
Utah Labor Code, the parties will submit any such dispute to final and binding
arbitration pursuant to the Employment Arbitration Rules of the American
Arbitration Association before a neutral arbitrator selected from the list of
Employment Arbitrators. Unless another limitations period is expressly mandated
by statute, to be

 

4

 

--------------------------------------------------------------------------------



timely, any dispute must be referred to arbitration within twelve (12) months of
discovery of the incident or complaint giving rise to the dispute. Disputes not
referred to arbitration within such twelve (12) month period shall be deemed
waived, and the arbitrator shall deny any untimely claims. THE PARTIES EXPRESSLY
AGREE THAT SUCH ARBITRATION SHALL BE THE EXCLUSIVE REMEDY FOR ANY DISPUTE
INVOLVING THIS AGREEMENT, THE EXECUTIVE’S EMPLOYMENT, TERMINATION, COMPENSATION,
BENEFITS OR THE VIOLATION OF EXECUTIVE’S CIVIL RIGHTS, AND HEREBY EXPRESSLY
WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A COURT TRIAL OR A JURY TRIAL OF ANY
SUCH DISPUTE. In making an award, the arbitrator shall have no power to add to,
delete from or modify this Agreement, or to enforce purported unwritten or prior
agreements, or to construe implied terms or covenants into the Agreement. In
reaching a decision, the arbitrator shall adhere to the relevant law and
applicable precedent, and shall have no power to vary therefrom. In construing
this Agreement, its language shall be given a fair and reasonable construction
in accordance with the intention of the parties and without regard to which
party drafted it. At the time of issuing a decision, the arbitrator shall (in
the decision or separately) make specific findings of fact, and shall set forth
such facts as support the decision, as well as conclusions of law, and the
reasons and bases for the opinion. In the event the arbitrator exceeds the
powers or jurisdiction here conferred, or fails to issue a decision in
conformance herewith, it is specifically agreed that the aggrieved party may
petition a court of competent jurisdiction to correct or vacate such award, and
that the arbitrator’s act of exceeding his or her powers shall be grounds for
granting such relief. It is further agreed by the parties that venue for any
arbitration or other legal proceedings shall be Utah. This arbitration clause is
entered pursuant to, and shall be governed by, the Federal Arbitration Act, but
in all other respects this Agreement shall be governed by the provisions of Utah
law without application of its laws with respect to conflict of laws. If the
Federal Arbitration Act is not applicable then the Utah Uniform Arbitration Act
shall govern (Utah Code Title 78 Chapter 31a et. seq.). If any one or more
provisions of this arbitration clause shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

 

12.          Injunctive Relief and Additional Remedies. Although all claims
arising between the parties are subject to arbitration, unless otherwise
prohibited by applicable law each party retains the right to file, in a court of
competent jurisdiction, an application for provisional injunctive and/or
equitable relief in connection with a claim relating to this Agreement,
including any claims relevant to the application for provisional relief, and
shall not be obligated to post a bond or other security in seeking such relief
unless specifically required by law. Although a court may grant provisional
injunctive and/or equitable relief, the arbitrator shall at all times retain the
power to grant permanent injunctive relief, or any other final remedy. Executive
acknowledges that the injury that would be suffered by Sento as a result of a
breach of Paragraphs 5 and 6 of this Agreement, which provisions remain in force
following the Separation Date, would be irreparable and that an award of
monetary damages to Sento for such a breach would be an inadequate remedy.
Consequently, Sento will have the right in addition to any other rights it may
have, to obtain injunctive relief to restrain any breach or threatened breach or
otherwise to specifically enforce Paragraphs 5 and 6 of this Agreement.

 

13.          Taxes. All payments made or benefits provided under this Agreement
shall be subject to reduction to reflect taxes or other charges required to be
withheld by law. To the extent Executive recognizes ordinary income in
connection with the exercise of the stock options where such income is subject
to withholding of income and employment taxes, Executive acknowledges that Sento
may apply such withholding to any amounts payable to him by Sento, agrees to pay
to Sento any withholding in excess of such amounts, and agrees to indemnify and
hold harmless Sento in connection with any such tax liability.

 

5

 

--------------------------------------------------------------------------------



14.          Modifications and Waivers. This Agreement, and the Exhibit A hereto
which is incorporated herein by reference, contain the entire understanding of
the Executive and Sento with respect to the subject matter hereof and supersedes
all other agreements, whether written, oral or implied, regarding the subject
matter of this Agreement. No amendment, deletion, addition, modification, or
waiver of any provision of this Agreement shall be binding or enforceable unless
in writing and signed by all parties.

 

15.          Choice of Law. This Employment Agreement is being delivered and
executed in the State of Utah, and the validity, interpretation, construction,
performance and enforceability of this Agreement shall be governed in all
respects by the laws of the State of Utah, without giving effect to its conflict
of laws provisions.

 

16.          Severability. It is the desire of the parties that the provisions
of this Agreement be enforced to the fullest extent permissible under the laws
and public policies in each jurisdiction in which enforcement might be sought.
Accordingly, whenever possible, each of the provisions of this Agreement shall
be construed and interpreted in such a manner as to be effective and valid under
applicable law. If any provision of this Agreement or the application of any
provision of this Agreement to any party or circumstance shall be prohibited by,
or invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition without invalidating the remainder of such provision,
or any other provision of this Agreement.

 

17.          Assignment. This Agreement and all rights and obligations of the
Executive hereunder are personal to the Executive and may not be transferred or
assigned by the Executive at any time. Sento may assign its rights under this
Agreement without the consent of Executive to any entity that assumes Sento’s
obligations hereunder in connection with a change of control or other corporate
reorganization of Sento.

 

18.          Counterparts. This Agreement may be executed in anyone or more
counterparts, each of which shall constitute an original, no other counterpart
needing to be produced, and all of which, when taken together, shall constitute
but one and the same instrument.

 

19.          Non-Disparagement; Recommendation The parties agree not to make any
disclosures, issue any statements or otherwise cause to be disclosed any
information in connection with events occurring prior to the Separation Date
which is designed, intended, or might reasonably be anticipated to disparage,
criticize or denigrate each other. Sento and the Executive have mutually agreed
to the wording of the press release announcing Executive’s end of employment
(which Executive acknowledges must meet any requirements under applicable
securities laws).

 

Each of the Parties has executed this Retirement Transition Agreement, in the
case of Sento Corporation by its duly authorized officer, as of the date set
forth below.

 

Anthony J. Sansone

Sento Corporation

 

 

/s/ Anthony J. Sansone

By: /s/ Kim A. Cooper

Signature

Name: Kim A. Cooper

 

Title: Chief Executive Officer

 

 

Dated: February 9th, 2007

Dated: February 9, 2007

 

 

EXHIBIT A - Agreement of Release and Waiver

 

 

 

6

 

--------------------------------------------------------------------------------



EXHIBIT A

 

AGREEMENT OF RELEASE AND WAIVER

 

In consideration for the compensation and other good and valuable consideration
payable to me under Paragraph 4 of the Retirement Agreement between myself and
Sento Corporation (“Sento”) dated as of February ______, 2007 (the “Retirement
Agreement”), I, Anthony J. Sansone, knowingly and voluntarily enter into this
AGREEMENT OF RELEASE AND WAIVER (this “Agreement”).

 

1.           I hereby acknowledge that my employment with Sento terminated
effective February 10, 2007 (the “Separation Date”) and that I have received
payment for all wages and other compensation due to me for my services to Sento
up to and including the Separation Date.

 

2.           I understand and acknowledge that the compensation that I will
receive as set forth in Paragraph 4 of the Retirement Agreement is in addition
to anything of value to which I am already entitled and is conditioned upon my
signing this Agreement on or within thirty (30) days following the Separation
Date, my not revoking it pursuant to my rights under the Older Workers Benefit
Protection Act as described in Paragraph 4 below, and my abiding by this
Agreement.

 

3.           In consideration for the compensation to be paid to me as described
in Paragraph 4 of the Retirement Agreement, I, on behalf of myself, my heirs,
executors, administrators, successors and assigns, hereby irrevocably and
unconditionally release and forever discharge Sento Corporation, its
subsidiaries, affiliates, parents, predecessors and successors, and its
officers, directors, shareholders, agents and employees, and all persons,
corporations, or other entities who might be claimed to be jointly or severally
liable with it (the “Sento Parties”), from any and all charges, complaints,
claims, and liabilities of any kind or nature whatsoever, known or unknown,
suspected or unsuspected (hereinafter referred to as “claim” or “claims”) which
I, or anyone claiming by or through me, may have regarding events that have
occurred as of the date I sign this Agreement (hereinafter referred to as the
“Release”). This Release extends, without limitation, to any and all claims
related or in any manner to my employment or the termination of my employment
with Sento, the hiring by Sento of a successor officer designated by Sento as
responsible for assuming my functional responsibilities (“Successor Officer”)
and transition of Executive’s functional responsibilities to such Successor
Officer, the agreement herein with respect to my resignation as set forth in
Paragraph 3 of the Retirement Agreement and including without limitation all
claims under the Age Discrimination in Employment Act of 1967 (“ADEA”), the
Older Workers Benefit Protection Act (“OWBPA”), Utah laws on payment of wages to
employees and all other Labor, employment and discrimination laws contained in
Utah Code Title 34, Utah Code Title 34A or the Utah Labor Code, any other
federal, state or local statues, ordinances or other law with respect to labor,
employment, discrimination, wages, compensation or benefits, and any other
federal or state common law or equity claims; provided, however, that this
release does not extend to any claim Executive may have for disability benefits
pursuant to the terms of an employee welfare benefit plan sponsored or
maintained by Sento or to any claim for defense or indemnity under any provision
of Sento’s or any Sento subsidiary, affiliate, or benefit plan, articles of
incorporation, bylaws, other governing instruments, board of director
resolutions, policies or practices, or under any insurance policy, covering
actions of directors, officers, employees, trustees, and administrators of
Sento, or such subsidiaries, affiliates or benefit plans. It is expressly
understood and agreed by the parties that, except as set forth in this
Paragraph, this Release extends to all claims of every nature and kind
whatsoever, known or unknown, suspected or unsuspected, and that all rights are
expressly waived under any statute or law of any jurisdiction providing, in
substance, that a general release does not extend to claims which the creditor
does not know or suspect to exist in his favor at the time of executing the
release, which if known by him must have materially affected his settlement with
the debtor. This Paragraph 3 is not a release of claims of Executive or his
covered family members under any health or life insurance, or similar, policies
or claims for breach of the Retirement Agreement.

 

7

 

--------------------------------------------------------------------------------



 

4.           I acknowledge that I have been advised to consult with an attorney,
or other counsel, prior to executing this Agreement and that I have had an
opportunity to consult with and receive counsel from an attorney, or other
counsel, concerning the terms of this Agreement, including the Release contained
in Paragraph 3 herein. I acknowledge that I have been given a period of at least
twenty-one (21) days within which to consider this Agreement, including the
Release contained in Paragraph 3 herein. I acknowledge that I have carefully
read and reviewed this Agreement and understand and am satisfied with the terms
of this Agreement, including the Release contained in Paragraph 3 herein, and
have signed this Agreement voluntarily. I understand that the Release contained
in Paragraph 3 of this Agreement may not affect the rights of the Equal
Employment Opportunity Commission (EEOC) to enforce the ADEA or be used to
interfere with the protected right of an employee to file a charge or
participate in an investigation or proceeding conducted by the EEOC under the
ADEA. However, I acknowledge and agree that the Release contained in Paragraph 3
of this Agreement precludes any individual legal action by me or on my behalf
against the Sento Parties, and that the amounts paid to me by Sento under the
terms of the Retirement Agreement and this Agreement constitute a full accord
and satisfaction of any individual claims I may have against the Sento Parties.
I understand that I have seven (7) days, following the date that I sign this
Agreement, to revoke this Agreement by notifying Sento’s Chairman of the Board
in writing of my decision to revoke it, and that this Agreement will not become
effective until the end of such revocation period and only if I do not revoke it
during such revocation period.

 

5.           I understand and agree that, to the extent any tax liability may
now or hereafter become due because of the payment of any sums pursuant to the
Retirement Agreement and this Agreement, such liability shall be my sole
responsibility; and I shall pay any taxes, penalty, or interest which may be
determined to be due and payable. Moreover, I agree to indemnify and hold
harmless Sento in connection with any and all taxes, penalties, interest, or
other costs (including attorneys’ fees and expenses) that may be or become due
as a result of the payment of any sums pursuant to the Retirement Agreement and
this Agreement.

 

6.           I agree that the Retirement Agreement and this Agreement constitute
the entire agreement concerning my employment with Sento and termination of my
employment with Sento and all other subjects addressed herein. This Agreement
supersedes and replaces all prior negotiations and all agreements proposed or
otherwise, whether written or oral, concerning the subject matters therein; and
it is expressly understood that no amendment, deletion, addition, modification,
or waiver of any provision of this Agreement shall be binding or enforceable
unless in writing and signed by all parties.

 

7.           I acknowledge that the payment described herein is not to be
construed as an admission of liability by Sento that it has violated any law,
state or federal.

 

8.           I acknowledge and agree that this Agreement, and its validity,
interpretation, performance and enforcement, shall be governed by the laws of
the State of Utah, without giving effect to its conflict of laws provisions.

 

9.           Each provision of this Agreement is intended to be severable. If
one or more of the provisions of this Agreement shall for any reason be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect or impair any other provision of this
Agreement, but this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had not been contained herein.

 

 

10.

This Agreement shall not be assignable without the written consent of both Sento
and me.

 

8

 

--------------------------------------------------------------------------------



 

11.         This Agreement is null and void if Sento does not execute this
Agreement as provided below and return it to me within twenty-five (25) days
after I deliver this Agreement to Sento.

 

I HAVE CAREFULLY READ THIS AGREEMENT AND KNOW THE CONTENTS THEREOF AND SIGN THE
SAME VOLUNTARILY AND OF MY OWN FREE ACT.

 

 

Date:

 

Anthony J. Sansone

 

 

 

Sento Corporation, by execution of this Agreement, remakes the release and other
covenants of Paragraph 8 of the Retirement Agreement, each effective as of the
date of the signing of this Agreement by Anthony J. Sansone (i.e. the release
dates hereunder of each party are the same).

 

Sento Corporation

 

By: ________________________________

 

Title: ______________________________

 

Date of Signing: ______________________

 

 

9

 

 